Stewart, Bowie and Robinson, J.,
dissented, and Judge Stewart delivered the following dissenting opinion:
The only question involved in this appeal is whether the Act of 1872, chapter 274, purporting to regulate the taxation of coal mining companies in this State is a valid exercise of legislative authority? The Circuit Court pronounced the law a nullity, as contravening the fifteenth Article of the Declaration of Rights. The counsel for the appellee now insist that it is repugnant to the Constitution of the United States.
These propositions are novel and startling to me, and if sustained by the authority of this Court, it is clear must create doubt as to the existing legislation of the State, in regard to the revenue, and seriously embarrass the Legislature in devising the means, according to its discretion, by the imposition of taxes, and the collection of the necessary revenue, to sustain the Government, and credit of the State. The 27th, 28th and 30th sections of Article 3 of the Constitution, are provisions showing the grave formality required in the enactment of a law. The 17th section in order to further guard against hasty, partial, or unconstitutional legislation, and encroachment upon the other departments, confers the qualified veto power upon the Governor. Every bill, before it can become a law, must have his sanction, not as a matter of mere form, but of substance ; or be passed by three-fifths of all the members elected to each House. The law in question having been enacted under all the forms required by the Constitution, by the Legislative branch, and been approved by the Governor, thus giving it the sanction of two great departments, ought not to be set aside by this Court upon any doubtful theory. The plainest principles of comity demand that every fair intendment should be made to sustain it. All Courts regard it as a grave occasion to justify them in pronouncing a law thus approved, to be of no effect. In the case of Baltimore vs. State, 15 *54Md., 376, it was said by Judge Tuck, delivering the opinion of this Court, “that it was the duty of the Court to give such construction to Legislative Acts as will not bring them in conflict with the Constitution; and it should clearly appear that they cannot be supported by any reasonable intendment, a reasonable doubt will be solved in favor of the Legislative Act, and*it will be valid.” To the same effect are the cases of the State vs. R. R. Co., 12 G. & J., 400 ; Cromwell vs. State, 12 G. & J., 257 ; and Wright vs. Wright, 2 Md., 429.
Chief Justice Marshall, in Fletcher vs. Peak, 6 Cranch, 128, says it is not on slight grounds of implication and vague conjecture that the Legislature is presumed as transcending its powers and its Acts void.
Justice Washington, in Ogden vs. Sanders, 12 Wheaton, 170, says it is but a decent resjiect due to the wisdom, the integrity and patriotism of the Legislature by which any law is passed, to presume in favor of its validity; they legislate under the solemnity of an oath, which it is not supposed they will disregard. Chief Justice Shaw, in 16 Pickering, 95, says it must be a clear case, beyond reasonable doubt, to invalidate an Act of the Legislature.
It is an apposite remark of Mr. Cooley, in his excellent treatise on Constitutional Law, pages 487, 488, that there are cases of constitutional action by the representatives of the people which cannot be reached, except through, the ballot-box; and others, where the line of distinction between that which is allowable or otherwise, is so shadowy, that the decisions of the Legislature must be accepted as final, although the judicial opinion might be different.
The Supreme Court of the United States has always regarded the State power of taxation as essential to its preservation, and in determining questions as to the extent of the power of the State, so far as it might affect her relations with the General Government, has been cautious *55not to trench upon the rights of the State in the discharge of this sovereign prerogative. In regard to the welfare of the Union as of the State, that Court has considered this necessary attribute of State sovereignty should not be impaired or extinguished upon any possible repugnancy in the exercise of their respective powers. But so far from this law being of doubtful validity in regard to its alleged conflict with the Constitution of the United States, it appears to me that much argument is required to show that it can upon any reasonable hypothesis be construed as interfering with any of the powers confided to the United States. A brief reference to the character of this law shows its purpose and effect, and enables us to determine, if it is incomputable either with the Constitution of the United States, or the Bill of Rights of this State. The case having been submitted on demurrer, we are confined to the terms of the law as it appears in the record, and which is, no doubt, a literal transcript from the statute book; and what is there upon its face to show it violates any provision of the Federal Constitution ? The title of the Act, although no part of the law, may be resorted to, in order to show the intention of the Legislature. This purports to be, to regulate the taxation of coal mining companies; and the seventh section declares the meaning and intent of the Act to be for a like purpose; the other sections provide the necessary means, according to tire discretion of the Legislature, to enable the said tax to be collected, by holding the transportation companies liable for the payment of the tax. The evident object of the law, was not to impose a tax upon the transportation of coal, but upon the mining of coal for sale, upon which the Legislature deemed it proper to impose a tax of two cents per ton upon any company engaged therein ; otherwise, it was to be taxed upon its property. The Legislature had the power either to impose the special tax, upon every ton of coal mined, if it deemed it proper to do so, *56or it had the right to tax the business of mining coal hy corporations or individuals. The State had as much right to do so, as to require the coal dealer elsewhere, to pay a license for the sale of coal, or to pay a certain sum for each ton of coal he might sell. If that company is to he discharged from the payment of this tax, because its imposition interferes with commerce between the States, every item of property in the State, capable of being transported from place to place, would be equally exempt from taxation, because any tax upon it, might, to some extent, he considered as affecting its transportability, and thus conflicting with the right of the United States to regulate commerce between the States. If such construction is to he given to the clause of the Federal Constitution upon that subject, the power of the State will be effectually annihilated. No such authority has ever been claimed, for the United States, by the wildest advocate of Federal power. The Supreme Court, in the recent decision in 15 Wall., found no objection to the tax on gross receipts of railroads, 'although it might affect inter-State commeróe. It conceded the power of the State to impose taxes ad libitum upon the property or employment of its citizens. But where the State undertook to tax freight or tonnage on goods merely passing over its highways, that Court held it was imposing a tax upon the property of citizeffs or non-residents simply passing through the State, and thus interfered with commerce between the States. The law now in question, puts no tax on freight or tonnage, but upon the company mining coal in the State fot sale. There is no resemblance in the. features of the two laws, and according to my apprehension no just deduction can be drawn from the decision adverse to this law. In what possible respect can the imposition of such a tax conflict with the powers of the Government of the United States, either practically or potentially ?
The question as to the extent of the power of the State over taxation, in reference to any limitation thereon, con*57sequent upon the delegation of certain general powers to the United States, was very fully discussed by this Court in the case of Howell vs. State, 3 Gill, 24. It was clearly stated, and which accords with the tenor of the second, third, and fourth Articles of our Bill of Rights, “that it is established that the States hold all the powers which they originally possessed, except those delegated to the United States, or prohibited to the States ; that unless the right of the State to tax property like that under consideration, (a tax on vessels licensed by the United States) has been alienated or surrendered, the power to do so remains, and may be exercised. To render a State law unconstitutional, or extinguish a State power, by implication, on the ground that it is repugnant to powers vested in the General Government, the repugnancy must he clear, immediate and direct, and not that which is merely speculative, indirect and contingent; not a mere possibility of inconvenience in the exercise of powers, hut an immediate and constitutional repugnancy, that can, by implication, alienate or extinguish a pre-existing right of sovereignty.—The distinction is between an immediate, direct and necessary conflict of powers, where power stands arrayed against power, as in the case of Gibbons and Ogden; and one that is merely possible, and often occurs in our form of government, where powers, harmonious in themselves, are seen operating upon the same subject.” To the same effect is the fourth rule of interpretation in Story’s Com., section 447. “In cases of implied limitation or prohibition of power, it is not sufficient to show a possible or potential inconvenience; there must be a plain incompatibility or direct repugnancy, or extreme practical inconvenience, leading irresistibly to the same conclusion.”
As we understand the recent rulings of the Supreme Court, there is no conflict between them and former decisions, conceding the power of the State to impose such a tax as that in question. This is rendered more clear by *58the decison in the case of the State Tax on Railway Gross Receipts, 15 Wall., 284, affirming the right of the State to impose such tax. The Court say that their conclusion resulted from the fact that the law levied a tax on freight as such, and not upon the company. A different construction, carried to its logical result, would completely annihilate the State’s power of taxation, under the fallacious idea that it interferes with inter-State commerce. In the more recent case of Osborne vs. Mobile, 16 Wall., 479, the Chief Justice refers to the two preceding cases, and disclaims any such meaning. Evidently apprehensive that the judgment might be perverted to the prejudice of the State; and to guard against such construction, takes occasion to announce a pertinent political truth: “ That it is as important to leave the rightful powers of the State in respect to taxation, unimpaired, as to maintain the powers of the Federal Government in their integrity.” Whenever this attribute of sovereignty, the right of taxation, over such a subject as the one now in question is effectually assailed, upon the ground that it essentially invades the province of the Federal Government, it will be not the less fatal to the one than to the other Government. Such a doctrine will be destructive to both. Certain it is, if such is to be the claim of the Federal Government, the Legislature of a State, without the power of taxation, might as well be abolished.- It was correctly stated by Judge Story in the 444th section of his Commentaries on the Constitution:
‘ ‘ according to this mode of construction, the power of taxation in Congress, or the power to regulate commerce, would annul the whole power of taxation of the States; and thus operate a virtual dissolution of their sovereignty; such a proposition has been constantly disclaimed.”
But Judge Story was mistaken in the disclaimer of such authority, if a simple law like this, imposing a tax of two cents per ton upon the mining of coal is to be held void, upon the theory that it interferes with inter-State commerce.
*59To prevent any misconstruction, the Supreme Court, through its Chief Justice, in the late case, says: “In several cases decided at this Term, we have had occasion to consider questions of State taxation. In one, (State Freight Tax,) we held that the State could not constitutionally impose and collect a tax upon the tonnage of freight. In another, (Tax on Railway dross Receipts,) we held that the tax upon gross receipts for transportation by railroad and canal companies, chartered by the State, is not obnoxious to the objection of repugnancy to the constitutional provision. The tax on tonnage was held to be unconstitutional, because it was in effect a restriction upon inter-State commerce. The tax on gross receipts was held not to be repugnant to the Constitution, because imposed on the railroad companies in the nature of a general income tax. The difficulty of drawing the line between constitutional and unconstitutional taxation by the State was acknowledged, and has always been, by this Court but; that there is such a line is clear, and the Court can best discharge its duty by determining in each case on which side the tax complained of is.” “ It is not everything that affects commerce that amounts to a regulation of it, within the meaning of,the Constitution. We admitted that the ultimate effect of the tax on the gross receipts might be to increase the cost of transportation, but we held that the right to tax gross receipts, though derived in part from inter-State transportation, was in the general authority of the States to tax persons, property, business or occupation within their limits. That the tax there in question, was no more a tax upon inter-State commerce, than a general tax on drayage would be, because the licensed drayman might sometimes be employed in hauling goods to be'transported beyond the limits of the State. We think it would be going too far so to narrow the limit of State taxation.”
The same doctrine is held in Howell vs. State. The Court, say: “'Conceding to the United States, to the *60fullest extent, the power of regulating commerce, not only foreign, hut domestic between the States, the exercise of such power, does not conflict with the right of the State to impose taxes, except in cases where the exercise of the Federal authority and the right of the State do actually conflict.” The opinion of Chief Justice Marshall, in McCulloch vs. State of Maryland, 4 Wheaton, 428, is referred to as authority. He says, “Before we proceed to examine the argument advanced by the Counsel of the State of Maryland, and subject it to the test of the Constitution, we must he permitted to bestow a few considerations on the nature and extent of this original right of taxation, which is acknowledged to remain with the States. It is admitted, that the power of taxing the people and their property is essential to the very existence of the government, and may he legitimately exercised on the objects to which it is applicable to the utmost extent to which the Government may choose to carry it. The only security against the abuse of this power is found in the structure of the Government itself. In imposing a tax, the Legislature acts ujoon its constituents. This is in general a sufficient security against erroneous and oppressive taxation. The people of a State, therefore, give to their Government a right of taxing themselves and their property, and as the exigencies of Government cannot be limited, they prescribe no limits to the exercise of this right, resting confidently on the interest of the legislator, and on the influence of the constituents over their representatives, to guard them against its abuse.” “If we measure the power of taxation residing in a State, by the extent of sovereignty which the people of a single State possess, and can confer on its Government, we have an intelligible standard, applicable to every case to which the power may be applied. We have a principle which leaves the power of taxing the people and property of the State unimpaired; which leaves to a State the command of all its resources, and which *61places beyond its reach, all those powers which are conferred upon the Government of the United States, and all those means which are given for the purpose of carrying those powers into execution. We have a principle which is safe for the States, and safe for the Union. We are relieved, as we ought to be, from clashing sovereignty; from interfering powers; from a repugnancy between a right in one government to pull down what there is an acknowledged right in another to build up; from the incompatibility of a right in one government to destroy, what there is a right in another to preserve. We aré not driven to the perplexing inquiry, so unfit for the judicial department, what degree of taxation is the legitimate use, and what degree may amount to the abuse of the power?” It must be admitted that property like that which is now the subject of examination was originally and before the adoption of the Constitution of the United States, embraced by the taxing power of the State. All property were legitimate objects of taxation, over which the sovereign power of the State extended, because this power is an incident of sovereignty, and is co-extensive to that to which it is incident; the power of taxation extends to all the people of the Government, and embraces everything which may fairly be considered as constituting a part of the mass of property within the State. This is a cardinal principle, on the preservation and application of which, the existence of the State Government depends.
In the case of the Providence Bank, 4 Peters, 563, Chief Justice Marshall further says, “that the power of legislation, and consequently of taxation, operates on all the persons and property belonging to the body politic— that it is an original principle which has its foundation in society itself. It is granted by all, for the benefit of all. It resides in Government as a part of itself and need not be reserved when property of any description, or the right to use it in any manner, is granted to individuals *62or corporate bodies. However absolute the right of any individual may be, it is still in the nature of that right, that it must bear a portion of the public burthens ; and that portion must be determined by the Legislature. This vital power may be abused ; but the interest, wisdom and justice of the representative body, and its relations with its constituents furnish the only security against unjust and excessive taxation, as well as unwise legislation. That the taxing power is of vital importance; that it is essential to the. existence of government; are truths which it cannot be necessary to re-affirm. They are acknowledged and asserted to by all. It would seem that the relinquishment of such a power is never to be assumed.” See also Mayor of Baltimore vs. Baltimore and Ohio Railroad, 4 Gill, 292. If there is any doubt of the constitutionality of this law, ought not the State Legislature to have the benefit of such douht ? and that those denying the power should be compelled to invoke the determination of the question by the Supreme Court, as a decision of this Court against the law renders it an absolute nullity, and the State has no power to have such review. Unless that Court whose peculiar province it is to decide such questions, shall unmistakably adjudge this law to be in violation of the Constitution of the United States, I shall hold to what I consider the true constitutional doctrine, the preservation and maintenance of the just authority of this State to pass this law, and to impose within her limits such taxes for the support of the Government, as do not and cannot conflict with any reasonable exercise of the authority of the United States. Neither do I find anything in the terms or spirit of this law repugnant to the 15th Article of the Declaration of Rights.
That Article has been repeatedly examined by this Court, and in no solitary instance, has the power of the Legislature to pass such a law as this been denied.
If we pronounce it a nullity, it will certainly be the very first case.
*63The main object of the Declaration of Eights was to proclaim certain leading political truths, as infallible axioms in the science of government, according to the American theory—to prescribe boundaries to the several departments thereof, and to establish fundamental rules to guide them. It must, from the nature of the case, deal in generalities, and therefore any limitations upon power, provided by that instrument, are mainly directory, because as a general proposition, the judicial determination, as to their power, extent and operation cannot be afforded. Crane vs. Meginnis, 1 G. & J., 472.
The legislative department possesses original authority to pass any law over any subject of legislation within this State, unless restrained by constitutional prohibition, and in the great mass of cases they are the ultimate judges of their own authority. The representatives are amenable to their constituents, the people, and in such cases that consideration and their official oath are the only checks upon them. This Fifteenth Article was not the grant of the taxing power to the Legislature, but a limitation upon that power which it already possessed.
The Fifth Article declares that the inhabitants of Maryland are entitled to the Common Law of England. The British Parliament exercises transcendent and uncontrolled legislative power in virtue of the principles of the common law.
The General Assembly of Maryland, over all subjects of legislation within her limits, would exercise as great and transcendent powers as the British Parliament, within the scope of its authority, if there were no constitutional limitations. It was so stated by Chief Justice Chase in the case of Partridge vs. Dorsey, 3 H. & J., 322, and he quotes Coke and Blackstone as to the extent of parliamentary authority “that the power and jurisdiction of parliament is so absolute that it cannot be confined either for causes or persons within any bounds” that it has “sovereign and *64uncontrollable authority in making, confirming, enlarging, restraining, abrogating, repealing, reviving, and expounding, of laws, concerning matters of all" possible denominations, ecclesiastical, temporal, civil, maritime or criminal,” and that “all mischiefs and grievances, operations and remedies, that transcend the ordinary course of the laws, are within the reach of this extraordinary tribunal.” See also Crane vs. Meginnis, 1 C. & J., 413.
If the General Assembly of Maryland pass a law oppressive to any one, and against what might be considered natural justice, the only remedy under our system of Government, in the absence of constitutional restraint, is by appeal to the people, who can displace the representatives, occasioning the injury, and select others to repeal the obnoxious law; such remedial power is recognized by the seventh Article of the Declaration of Rights in these terms: “That the right of the people to participate in the Legislature is the best security, and the foundation of all free government; for this purpose elections ought to he free and frequent.”
No such power is conferred upon the Courts. It is the duty of the Legislature to enact such laws for the government of the State as to it may seem just, and their authority is unlimited and unfettered by judicial supervision, unless there be a palpable violation of the Constitution. The 14th Article provides that no tax, aid, charge, burden, or fees, shall be levied under any pretence without the consent of the Legislature, necessarily implying its power to do so. The 15th Article prescribes a rule to control the Legislature in the exercise of the taxing power. The limitation provided by this Article from the nature of the case must he mainly directory, and designed to impose its moral restraint upon the consciences of the members of the Legislature affected by their official oath and responsibility to their constituents, and rarely reviewable in any ■case by the Courts. To show that this is the leading doc*65trine of tliis Court, and the extreme caution with which it regards any interference with the legislative discretion, we need only repeat what was said in Waters vs. State, 1 Gill, 308 : £ £ In the argument it is contended, that the tax in controversy (a tax of a specific sum on each county) is one laid for the support of Government. If it were conceded that this was the fact, we should by no means he prepared to pronounce against it as violating the Bill of Rights. Before such a judgment could he formed, it ought to appear clearly that persons taxable, are not made to contribute according to their actual worth in real and personal property. We should he hound to presume, in the absence of evidence, that the tax imposed was laid according to the provisions of the Constitution. There is nothing on the face of the law which indicates that the Legislature adopted an arbitrary rule in the apportionment of the tax, without regard to the constitutional provision on the subject.” Before -a law imposing a tax of a specific sum on each county for the support of Government can he considered as violating the Bill of Rights, ££it ought to appear clearly that the persons taxable are not made to contribute according to their actual worth in real and personal property. In the absence of evidence this Court is hound to presume that such a tax was laid according to the provisions of the Constitution, and that the Legislature may have divided it among the corintios, according to the valuation of property in such local jurisdictions, and had such evidence before them as guided their judgment in that particular.” The legislative discretion is recognized, and in all cases, in the absence of sufficient data to the contrary, the Court cannot undertake to decide that they have violated their trust.
Taking the 14th and 15th Articles together, it is manifest they were intended to assert as a fundamental rule of legislative action, that persons, as such, without property, were not proper subjects of taxation, hut only persons *66according to their property; and the latter clause of the 15th Article was inserted from abundant caution to prevent any construction to limit the power of the State to impose such other reasonable taxes according to their discretion, where the purposes of the Government required it.
There certainly was no other reason except this, requiring prohibition to tax per capita, or to tax paupers. Nothing could be effected by taxing this latter class, because ex nihilo nihil Jit. This is clearly manifest from the decision in the case of Egan vs. Charles County Court, 3 H. & McHenry, 170, where the Legislature had imposed a tax on attorneys, as other occupations, employments, business and officers, have been and still are taxed, and the question was raised there as here, that the Legislature could do no such thing, but the Court affirmed the power of the Legislature to impose the tax on the attorneys. This was an early case, and in a later one—the Germania vs. State, 7 Md., 1—this Court decided that the State has the power to tax the amusements of the people, either for the purpose of revenue or as a police regulation. They assert that with the exercise of this power in any particular case the Courts have nothing to do; they fulfill their office when they give effect to the constitutionally expressed will of the Legislative branch. The Bill of Rights is referred to as the authority. This power of the Legislature to impose taxes, as to it may seem just and proper, has in every instance when brought before this Court, been'recognized.
In the case of the Mayor vs. B. & O. R., 6 Gill, 288, it was announced by this Court as an unquestionable rule, that the right of taxation is never presumed to be surrendered by the sovereign power; and such surrender is never made unless it is the result of express terms or necessary inference. A decision of this Court denying the power of the Legislature to pass this law, virtually extinguishes the discretionary authority of the Legislature over the subject of taxation. In State vs. Mayhew, 2 Gill, 501, this Court *67says, “ For the time, manner of payment, and collection of the public taxes, it is the peculiar province of the Legislature to provide. It may make the tax levied, a charge or lien on the property assessed, or its profits, or a personal charge or debt to the owner thereof. A power exercised by the General Assembly from the adoption of the Constitution ought to be almost conclusive evidence of its possession by that body—a contemporaneous construction of the Constitution of such duration ought not to be shaken, but upon the ground of manifest error and cogent necessity.”
In Burgess vs. Pue, 2 Gill, 11, it is stated that the Legislature may delegate the power of taxation to the taxable inhabitants, for the purpose of raising a fund for the diffusion of knowledge and the support of primary schools. Grants of similar powers to other bodies for political purposes, have been co-eval with the Constitution, and no serious doubts have ever been entertained of their validity.
Some objection was made to this law, as imposing an unauthorized duty upon the transportation companies, in making them the collectors of the tax. The Legislature had the right to make them discharge this duty, and to hold them answerable for the payment of the tax imposed and due.
The case of the State vs. Mayhew, just referred to, expressly affirms such right.
In the case of the State vs. Sterling, 20 Md., 516, as in the case of Slate vs. Mayhew, this undoubted authority of the Legislature is specifically restated in the strongest terms. •‘The power of the Legislature is recognized not only as to the imposition of taxes, but as to the assessing of the value of property, besides prescribing the details of their collection.” What other reasonable construction can be put upon the power of the Legislature to impose taxes according to the value of the property held by a person, with authority to tax that value, unless the provision of the Fifteenth Article is to be considered merely as direc*68tory upon that body, and its conduct not the subject of review by tbe Judiciary? In tbe case of State vs. Sterling, tbe Court says, “That tbe Legislature has power to value any taxable property within tbe State, and assess thereon a just proportion of tbe public taxes, cannot be questioned: Tbe exercise of such a power, in conformity with tbe principle of equality of taxation of taxable values, could, in no legal sense, be a violation of tbe terms of tbe Thirteenth Article, which simply declares tbe liability of persons owning property in tbe State, to contribute for the support of tbe Government in proportion to their actual worth in such property. Tbe condition of tbe liability, that it should be proportional to actual worth, was undoubtedly to prevent abuse of tbe taxing power, and in that respect, prescribe a general rule, to which all legislative measures for tbe imposition and collection of taxes, should conform. The duty of ascertaining taxable values, and of assessing and collecting tbe taxes thereon, necessarily rests in tbe discretion of tbe Legislature, and it may perform that duty by its own legislative acts, or through tbe agency of such officers or tribunals as it may appoint for that purpose. Tbe legislative power to assess and compel tbe payment of State taxes to be made directly to tbe State Treasury, without other official assistance, implies power to determine the value of the property to be assessed, and consequently a power of discrimination in selecting and fixing tbe taxable values. These powers have been so long exercised without objection, that they cannot be brought in question now without contravening tbe settled policy of tbe State.”
In the effort to collect sufficient revenues for tbe exigencies of tbe public service, we find various and repeated evidences of this power of tbe Legislature to impose taxes upon almost all conceivable subjects. Every variety of scheme which tbe ingenuity of tbe representatives in tbe Legislature could devise, has been resorted to. A general *69ad valorem tax on property has been imposed, and there have been specific taxes on certain articles ; direct and indirect levies have been made; license fees upon those who pursue particular avocations; tolls upon property or persons using the public works controlled by the State ; stamp duties; a tax on corporations or companies annually to he paid, in proportion to their stock, or other basis; marriage licenses ; fees from ferries ; public loans ; the vendors of goods at private sale or public auction; upon occupations or employments. Bode vs. State, 7 Gill, 326. Upon the products of the land and the bounties of the water; upon amusements; litigation; the commissions of officers; the gross receipts of railways. Negro slaves, at one time a large item of property, have been valued, and specifically taxed according to their ages, irrespective of actual worth, in different counties. Upon the transfer by law of property by the death of the owner, a considerable revenue has been raised by the tax on collateral inheritances, decided by this Court to he a valid exercise of power. Tyson vs. State, 28 Md., 587. Can there he any doubt that a specific tax might he imposed upon the assignment of property by deed, bill of sale or other conveyance amongst the living?
The Legislature has relieved property from the burdens of taxation; it is within their discretion to do so ; whether just and judicious to do so, it is their province to decide; such is now the remarkable exemption of mortgages, releasing from the burden a large mass of property. Whilst some property may thus not he taxed, other items may he taxed twice, or persons may possibly he taxed as the holders of property where they may not he the owners thereof; or the property in fact has no existence. It is impossible to have taxes upon persons on account of their property precisely equal, and if they are to he ’considered void if not so, the Legislature cannot practically devise the means to support the Government. The fundamental rules to *70direct the action of the G-overnment, and its practical administration, must have such reasonable and natural construction as the nature of the case requires. Mathematical precision cannot be applied to them. In the assessment of property, with every possible effort to have uniformity of value, it is not within the compass of human ability to accomplish more than approximation to equality of taxation. Any attempt of the Courts to establish a standard other than the one prescribed in the Declaration of Rights, would be nugatory. That each person upon the same description of property ought to pay an equal tax, nobody will question; but if such is not the case, by what mode can the Courts undertake to apply the remedy? The Declaration of Rights does not require the Legislature to collect her revenues by taxes on property. They may be raised otherwise, or taxes may be imposed partly upon property and partly in other modes. Notwithstanding the express provision of the Declaration of Rights against poll taxes, the practice sanctioned by law of compelling persons to work upon the public roads and highways has prevailed from the foundation of the Government. -Who doubts the authority to compel this service under the latter clause of the fifteenth Article ? The Constitution of Illinois, Article 9, section 2, provides that the mode of levying a tax shall he by valuation, so that every person and corporation shall pay a tax in proportion to the value of the property held in possession. In Sawyer vs. City of Alton, 3 Scam., 130, in regard to this provision, the Court say: “ The framers of the Constitution intended to direct a uniform mode of taxation on property, and not to prohibit any other species of taxation, but to leave to the Legislature the power to impose such other taxes as would be consonant to public justice, and as the circumstances of the country might require. -We cannot believe they intended that all the public burthens should be borne by those having-property in possession, wholly exempting the rest of the *71community, who by the same Constitution were made secure in the exercise of the rights of suffrage and ail other immunities of the citizen.” In the State vs. North, 27 Missouri, 414, the Court decide that the Constitutional requirement of equality extends to such objects of taxation as the Legislature shall determine to be properly subject to the burden. The came conclusion was reached in the case of the People vs. Coleman, 3 Cal., 46. The power to determine the persons and the objects to be taxed is intrusted exclusively to the Legislative department.. Wilson vs. Mayor of New York, 4 E. D. Smith, 675.
Notwithstanding a requirement that the rate of taxation shall be uniform, the Legislature may levy specific taxes on corporations, and exempt them from municipal taxation. Kneeland vs. Milwaukee, 15 Wisconsin, 454.
The universal acquiescence in the exercise of this discretionary power as to taxation by the Legislature, ought to estop the Courts from questioning its legitimate employment, unless no question is to be considered settled, but all matters pertaining to the action of the Government to be forever debatable.
Constitutional exposition by all parties; acquiescence by enlightened Courts through a long series of years, place the practice upon a foundation of authority which can not be shaken, without delivering over the subject to perpetual and irremediable doubts. 12 Wheaton, 190.
In the case of Watkins vs. Watkins, 2 Md., 356, it was said by Chief Justice LEeuAsro, “that in all human contrivances confidence must be reposed somewhere, and that under the distribution of the powers of Government in our State, it is not given to the Judiciary to compel action on the part of a co-ordinate branch of the Government.” Judge Stohy, in his Commentaries, sec. 456, refers to an admirable remark of Burke, which cannot be too often repeated, “that those called upon to interpret a Const! tu.tion should always bear in mind that Government is a *72practical tiling, made for the happiness of mankind, and not to furnish a spectacle of uniformity to gratify the schemes of visionary politicians.” A large and almost unbounded discretion must he lodged in some department of the Government, which is here the Legislative Branch.
Believing the uniform practice of our predecessors to have been conformable to this theory and construction of out Declaration of Rights, and no reason, from the nature of this law, to justify the Circuit Court in pronouncing it a nullity, I think its judgment ought to he reversed.